COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                                NO. 2-09-012-CR
 
KIMBERLY
ASHLEY STEVENS                                                APPELLANT
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT COURT NO. 3 OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered the appellant=s AMotion
To Dismiss Appeal@ and the State=s AAgreed
Motion For Expedited Mandate.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been delivered
before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).  Upon agreement of the parties,
the mandate will issue immediately.  See
id. 18.1(C).
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and MCCOY, JJ.
DO NOT PUBLISH




Tex. R. App. P. 47.2(b)
 
DELIVERED: April 23, 2009




[1]See Tex. R. App. P. 47.4.